WALDEN, Judge
(dissenting):
I respectfully dissent. Plaintiff was a business invitee and slipped and fell upon defendant’s fishing pier. The jury returned a verdict for plaintiff. I would reverse and remand for a new trial because the judgment was contrary to the manifest weight of the evidence.
Plaintiff flatly did not know what caused his fall or how he fell. This must be inferred. In addition the dangerous condition, its origin, responsibility for it, and length of time that same existed were not proven and must be somehow inferred. All in all, plaintiff’s case simply rests upon a series of impermissible pyramided inferences and defendant’s negligence was not established as a matter of law. Suspicion and mere conjecture are not adequate foundations for a tort judgment.
I would reverse for a new trial.